Name: Commission Directive 87/120/EEC of 14 January 1987 amending various Council Directives on the marketing of seeds and propagating materials
 Type: Directive
 Subject Matter: means of agricultural production;  marketing
 Date Published: 1987-02-18

 Avis juridique important|31987L0120Commission Directive 87/120/EEC of 14 January 1987 amending various Council Directives on the marketing of seeds and propagating materials Official Journal L 049 , 18/02/1987 P. 0039 - 0043 Finnish special edition: Chapter 3 Volume 22 P. 0210 Swedish special edition: Chapter 3 Volume 22 P. 0210 *****COMMISSION DIRECTIVE of 14 January 1987 amending various Council Directives on the marketing of seeds and propagating materials (87/120/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 21a thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 86/155/EEC (4) and in particular Articles 2 (1a) and 21a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Commission Directive 86/320/EEC (6), and in particular Articles 2 (1a) and 21a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (7), as last amended by Directive 86/155/EEC, and in particular Articles 2 (1a) and 20a thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (8), as last amended by Directive 86/155/EEC, and in particular Articles 2 (1a) and 40a thereof, Whereas, in the light of the development of scientific and technical knowledge, Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC should be amended for the reasons set out hereafter; Whereas some of the botanical names used in Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC have been shown to be incorrect or of doubtful authenticity; Whereas those names should be aligned with those normally accepted internationally; Whereas current international methods allow a tolerance of 5 % on the maximum weight of seed lots; Whereas it is desirable that a similar tolerance should be applied under the Community Directives; Whereas the conditions laid down by the Organization for Economic Cooperation and Development for previous cropping and crop isolation for the production of sugar beet seed and fodder beet seed have been shown to be suitable for adoption by the Community; Whereas it is desirable that the rules for the bitter lupin seed content of sweet lupin seed should be improved in the light of the development of the seed quality normally achieved; Whereas it is necessary to control the presence of wild plants and the content of red-grain plants in crops for the production of rice seed; Whereas stricter requirements need to be laid down for the content of red grains in rice seed; Whereas current international rules have recently been revised in respect of maximum weights for seed lots of certain cereal species; whereas that revision was approved by the Community; Whereas the maximum weights in the Community rules for seed lots of those species should therefore be revised accordingly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/400/EEC is hereby amended as follows: 1. The following paragraph is inserted before Annex I (A) (1): '01. The previous cropping of the field shall not have been incompatible with the production of seeds of Beta vulgaris of the variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping.' 2. Annex I (A) (5) is replaced by the following paragraph: '5. The minimum distances from neighbouring pollen sources shall be: 1.2 // // // Crop // Minimum distance // // // 1. For the production of basic seed: // // from any pollen sources of the genus Beta // 1 000 m // 2. For the production of certified seed: // // (a) of sugar beet: // // - from any pollen sources of the genus Beta not included below // 1 000 m // - the intended pollinator or one of the intended pollinators being diploid, from tetraploid sugar beet pollen sources // 600 m // - the intended pollinator being exclusively tetraploid, from diploid sugar beet pollen sources // 600 m // - from sugar beet pollen sources, the ploidy of which is unknown // 600 m // - the intended pollinator or one of the intended pollinators being diploid, from diploid sugar beet pollen sources // 300 m // - the intended pollinator being exclusively tetraploid, from tetraploid sugar beet pollen sources // 300 m // - between two sugar beet seed production fields in which male sterility is not used // 300 m // (b) of fodder beet: // // - from any pollen sources of the genus Beta not included below // 1 000 m // - the intended pollinator or one of the pollinators being diploid, from tetraploid fodder beet pollen sources // 600 m // - the intended pollinator being exclusively tetraploid, from diploid fodder beet pollen sources // 600 m // - from fodder beet pollen sources, the ploidy of which is unknown // 600 m // - the intended pollinator or one of the pollinators being diploid, from diploid fodder beet pollen sources // 300 m // - the intended pollinator being exclusively tetraploid, from tetraploid fodder beet pollen sources // 300 m // - between two fodder beet seed production fields in which male sterility is not used // 300 m // // The above distances can be disregarded if there is sufficient protection from any undesirable foreign pollinator. No isolation is necessary between seed crops using the same pollinator. The ploidy of both seed-bearing and pollen-shedding components of seed-producing crops is to be established by reference to the common catalogue of varieties of agricultural plant species compiled under Council Directive 70/457/EEC (1), as last amended by Directive 86/155/EEC (2), or the national catalogues of varieties established under that Directive. If this information is not included for any variety, the ploidy is to be regarded as unknown, and thus a minimum isolation distance of 600 metres is required. (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1985, p. 23.' 3. The following sentence is added to Annex II: 'The maximum lot weight shall not be exceeded by more than 5 %.' Article 2 Directive 66/401/EEC is hereby amended as follows: 1. In Article 2 (1) (A) the words on the left below are replaced by the corresponding words on the right: 1.2 // Agrostis tenuis Sibth. // Agrostis capillaris L. // Arrhenatherum elatius (L.) Beauv. ex J. et K. Presl // Arrhenatherum elatius (L.) P. Beauv. ex J. S. et K. B. Presl // Festuca arundinacea Schreb. // Festuca arundinacea Schreber // Festuca pratensis Huds. // Festuca pratensis Hudson // Lolium x hybridum Hausskn. // Lolium x boucheanum Kunth // Trisetum flavescens (L.) Beauv. // Trisetum flavescens (L.) P. Beauv. // Medicago x varia Martyn // Medicago x varia T. Martyn // Brassica napus L. var. napobrassica (L.) Peterm. // Brassica napus L. var. napobrassica (L.) Rchb. // Brassica oleracea L. convar. acephala (DC) // Brassica oleracea L. convar. acephala (DC.) Alef. var. medullosa Thell. + var. varidis L. // Raphanus sativus L. ssp. oleifera (DC) Metzg. // Raphanus sativus L. var. oleiformis Pers. 2. In Article 3 (1) the words on the left below are replaced by the corresponding words on the right: 1.2 // Brassica napus L. var. napobrassica (L.) Peterm. // Brassica napus L. var. napobrassica (L.) Rchb. // Brassica oleracea L. convar. acephala (DC) // Brassica oleracea L. convar. acephala (DC.) Alef. var. medullosa Thell. + var. viridis L. // Festuca arundinacea Schreb. // Festuca arundinacea Schreber // Festuca pratensis Huds. // Festuca pratensis Hudson // Lolium x hybridum Hausskn. // Lolium x boucheanum Kunth // Medicago x varia Martyn // Medicago x varia T. Martyn // Raphanus sativus L. ssp. oleifera (DC) Metzg. // Raphanus sativus L. var. oleiformis Pers. 3. In column 1 of the table in Annex II (I) (2) (A): - 'Agrostis tenuis' is replaced by 'Agrostis capillaris', - 'Lolium x hybridum' is replaced by 'Lolium x boucheanum', - 'ssp. oleifera' is replaced by 'var. oleiformis'. 4. In Annex II (I) (2) (B) (p) '2,5 %' is inserted after the word 'exceed' and the rest of the item is deleted. 5. In column 1 of the table in Annex II (II) (2) (A): - 'Agrostis tenuis' is replaced by 'Agrostis capillaris', - 'Lolium x hybridum' is replaced by 'Lolium x boucheanum', - 'ssp. oleifera' is replaced by 'var. oleiformis'. 6. Annex II (III) (6) (c) is deleted. 7. In column 1 of the table in Annex III: - 'Agrostis tenuis' is replaced by 'Agrostis capillaris', - 'Lolium x hybridum' is replaced by 'Lolium x boucheanum', - 'ssp. oleifera' is replaced by 'var. oleiformis'. 8. In Annex III the following is added after the table: 'The maximum lot weight shall not be exceeded by more than 5 %'. Article 3 Directive 66/402/EEC is hereby amended as follows: 1. In Article 2 (1) (A), 'except Zea mays convar. microsperma (Koern) and Zea mays convar. saccharata (Koern)' is replaced by '(partim)'. 2. In the introductory wording of the third paragraph of Annex I (3), 'Oryza sativa,' is inserted after 'crops of'. 3. In the third paragraph of Annex I (3) the following is added: 'D. Oryza sativa: the number of plants which are recognizable as obviously being wild plants or red-grain plants shall not exceed: - 0 for the production of basic seed, - 1 per 50 m2 for the production of certified seed.' 4. In column 5 of the table in Annex II (2) (A) '2', '5' and '10' are replaced by '1', '3' and '5' respectively. 5. In column 2 of the table in Annex III '20' is replaced by '25' in both cases where it appears. 6. The following sentence is added to Annex III: 'The maximum lot weight shall not be exceeded by more than 5 %'. Article 4 Directive 69/208/EEC is hereby amended as follows: 1. In Article 2 (1) (A) the words on the left below are replaced by the corresponding words on the right: 1.2 // Brassica juncea (L.) Czern. et Coss. in Czern. // Brassica juncea (L.) Czernj. et Cosson // Brassica napus L. // Brassica napus L. (partim) // Brassica nigra (L.) W. Koch // Brassica nigra (L.) Koch // Brassica rapa L. (partim) // Brassica rapa L. var. silvestris (Lam.) Briggs 2. In Article 3 (1) the words on the left below are replaced by the corresponding words on the right: 1.2 // Brassica napus L. ssp. oleifera (Metzg.) Sinsk. // Brassica napus L. (partim) // Brassica rapa L. (partim) // Brassica rapa L. var. silvestris (Lam.) Briggs 3. In column 1 of the table in Annex I (2) 'ssp. oleifera' is deleted in both cases where they appear. 4. In column 1 of the table in Annex II (I) (1) 'ssp. oleifera' is deleted in both cases where it appears. 5. In column 1 of the table in Annex II (I) (3) (A) 'ssp. oleifera' is deleted. 6. In column 1 of the table in Annex III 'ssp. oleifera' is deleted. 7. The following sentence is added to Annex III: 'The maximum lot weight shall not be exceeded by more than 5 %.' Article 5 Directive 70/458/EEC is hereby amended as follows: 1. In Article 2 (1) (A) the words on the left below are replaced by the corresponding words on the right: 1.2 // Beta vulgaris L. var. cycla (L.) Ulrich // Beta vulgaris L. var. vulgaris // Beta vulgaris L. var. esculenta L. // Beta vulgaris L. var. conditiva Alef. // Brassica oleracea L. var. acephala DC subvar. laciniata L. // Brassica oleracea L. convar. acephala (DC.) Alef. var sabellica L. // Brassica oleracea L. convar. botrytis (L.) Alef. var botrytis // Brassica oleracea L. convar. botrytis (L.) Alef. var. botrytis L. // Brassica oleracea L. convar. botrytis (L.) Alef. var. italica Plenck // Brassica oleracea L. convar. botrytis (L.) Alef. var. cymosa Duch. // Brassica oleracea L. var. bullata subvar. gemmifera DC. // Brassica oleracea L. convar. oleracea var. gemmifera DC. // Brassica oleracea L. var. bullata DC. et var. subauda L. // Brassica oleracea L. convar. capitata (L.) Alef. var. sabauda L. // Brassica oleracea L. var. capitata L. f. alba DC. // Brassica oleracea L. convar. capitata (L.) Alef. var. alba DC. // Brassica oleracea L. var. capitata L. f. rubra (L.) Thell. // Brassica oleracea L. convar. capitata (L.) Alef. var. rubra DC. // Brassica oleracea L. var. gongylodes L. // Brassica oleracea L. convar. acephala (DC.) Alef. var. gongylodes // Brassica rapa L. var. rapa (L.) Thell. // Brassica rapa L. var. rapa // Cichorium intybus L. var. foliosum Bisch. // Cichorium intybus L. (partim) // Foeniculum vulgare P. Mill. // Foeniculum vulgare Miller // Lycopersicon lycopersicum (L.) Karst. ex Farwell // Lycopersicon lycopersicum (L.) Karsten ex Farw. // Petroselinum crispum (Mill.) Nym. ex A. W. Hill // Petroselinum crispum (Miller) Nyman ex A. W. Hill 2. In the first column of the table in Annex II (3) (a) 'var. botrytis' is replaced by '(cauliflower)' and '(other species)' is replaced by '(other subspecies)'. 3. The following sentence is added to Annex III (1): 'The maximum lot weight shall not be exceeded by more than 5 %.' Article 6 Member States shall take the necessary measures to comply with this Directive not later than 1 July 1988. They shall forthwith inform the Commission thereof. Article 7 This Directive is addressed to the Member States. Done at Brussels, 14 January 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No L 118, 7. 5. 1986, p. 23. (5) OJ No 125, 11. 7. 1966, p. 2309/66. (6) OJ No L 200, 23. 7. 1986, p. 38. (7) OJ No L 169, 10. 7. 1969, p. 3. (8) OJ No L 225, 12. 10. 1970, p. 7.